Case 1:20-cv-10617-WGY Document 83-3 Filed 04/14/20 Page 1of5

TCE UNIT A~ AS ZS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_
Row | | 2 3 4 $
y y x
jj | jj x x
Lf Li
IG, yy AISLE
EACH : .
wens | X *
ONE Bunk,
“y” Z Aiste
INDICATES
DNE OCCUPANT x x xX’
Aisue
\y hy Ww Wy
x | > 2 2 = | X
< < << <
Aine
x xX Xx
ASE
x x
Aisle
x x y
|

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-10617-WGY Document 83-3 Filed 04/14/20 Page 2 of 5

TCE UNIT Aw LDEAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ow OE
1] OF YW Ky TS ‘ O
Uj} | i) O aor
ee
0" = ° O O | -
one occupant ae BoT. | Tor TP
“ToP* = top
bunk only is pes ee >
sceupied , SGOT! ee fp Ais le
15 bottom only tig
15 occupied. O
O Bot.
fi Aisle g a
Wo \y
oO \ \ O a O =| 0
“ « -| ‘TC | Toe? | fe -y oT.
le, Ait ie
oO
— ASE. if
O +O | O
o ToP \ Got. TOP
< AISLE J
o | O
. + Vv ape : v Bot-

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-10617-WGY Document 83-3 Filed 04/14/20 Page 3 of 5

TCE UNIT By AS 1S

 

ee ___ a
Row {fet fet ta | 5

Al
i] / / if VT Hf, /
yp at x | x YW /y Hy Y Hy
Tee x : I 7) if My
MARKS x x : Y); MIN “Y// /
INDICATES Z

TF mNP sf 1 “f AISLE
BpTrom BANKS | Wie,

ARE occuri€dD. E . Y ; “|
x |

r A SOG Aisté PASS 4

 

 

 

 

 

 

 

» Y x
~
i Aisle

yy \yy \y ‘V
*~ SX ISS =| X
X |= “ x <
, | Aisee

 

x x
Aw”
xX

 

Aisle)

 

 

Aiste|

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Row

Case 1:20-cv-10617-WGY Document 83-3 Filed 04/14/20 Page 4 of 5

TCE UNLT By IDEAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/ 2 3 it 3
BoT. Uf
TOP Bor. | if UY
Ye: HiSLE
O oO O
O oO | Bor. TP
B oT TOP To P
ANSE
d 0 oO O
T6 P 6 oT. Pv maT.
UY i Aisee
o | wy O
Oo; ¥}/Oly]?e|s :
es = |+roP | & Bot.| << | Tor
he = Bor. = } & sk
AISLE
0 oO O O
Bor. jot. TP Bot.
Aigle
O O oO oO
TOP Bor. To? TW?
. f AiSLE|
O 6 O | o O
Bot. Tor oT. |. Ter Bor.

 

 

 
Case 1:20-cv-10617-WGY Document 83-3 Filed 04/14/20 Page 5of5

A%& B@ DISTANCES——

— LCE

UNLTS

 

b— 7’ —

 

 

 

 

 

 

T
LA

its

 

J

 

 

 

 

 

 

 

 

 

 

 

 

q.a!
fm by afew ly 7
a 15% Ss
Ov |
Cro]
— wy

[0.447

SCENARIO B

 

 

 

 

 

c
oe *,

 

 

 

 

 

 

 

 

 

 

| t 4.4"

o-<

 

 

 

 

 

 

 

 

 

 

SCENARIO A
same level, fof to fof
see Pain) OAS) [OA
+

 

 

 

 

 

 

 

NB: This rs 1 every alae

Cevery other row) bunk is Occupied within
alfernate top & 4 row, and tf an
bottom wih yow botm alternate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

gas.
Tow
SCENARIO ©
Cevery row, altemare
Top & bo ttom )

 

 

 

SCENARIO D

( every raw, same leve/
bork fop & 40 trom

o cea pied )

 

 
